  Case 3:20-cv-00027-DHB-BKE Document 20 Filed 10/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                                                                      U.S.DISirjCT COURl
                    FOR THE SOUTHERN DISTRICT OF GEORGIA                 AUGUSTA DIV.

                                  DUBLIN DIVISION                     ZOZO OCT 15 P 2- n
FRANK PARRISH                              )                       iier;..XJ.'
                                           )                             so.
             Plaintiff,                    )
                                           )
      V.                                   )          CV 320-027
                                           )
ANTOINE CALDWELL, Warden;                  )
COUNTY OF JOHNSON; KENNETH                 )
COWEN; DEPARTMENT OF                       )
CORRECTION; FNU GIBBONS;                   )
GEORGIA MEDICAL COLLEGE                    )
CORRECTIONAL HEALTH SERVICES,              )
INC.; and JOHN DOES,                       )
                                           )
             Defendants.                   )


                                       ORDER


      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted, and CLOSES this civil actio

      SO ORDERED this /;          day of October, 2020, at Augusta, Geor^-a.
                                                                                      /



                                         UNITED STATES DISTRICT JUDGE
